ON REHEARING
WELLFORD, Circuit Judge,
dissenting:
I would grant HUD’s motion for clarification or modification or rehearing in this case, which has now been heard twice by two different panels of this court. I believe that this court should clearly specify what provisions of the order of the district court are “void,” and/or which provisions set out unlawful or improper racial preferences in tenant assignments. It should set out what “changes” in the plan imposed by order of the district court would produce only a “minimal burden on the parties.” Maj. op. at 1207.
I reiterate my position, as the author of the prior opinion and the dissent in this case, that the doctrine of sovereign immunity protects HUD from an award of damages or providing funding to Lucas Metropolitan Housing Authority. See Selden Apartments v. United States Dep’t of Housing and Urban Development, 785 F.2d 152 (6th Cir.1986); Massachusetts v. Departmental Grant Appeals Board, 815 F.2d 778, 783 (1st Cir.1987); Geyen v. Marsh, 775 F.2d 1303, 1307 (5th Cir.1985); New Mexico v. Regan, 745 F.2d 1318, 1321-23 (10th Cir.1984). At the very least, the issue of sovereign immunity of HUD should be remanded for further consideration, and a particular holding on this question by the district court.